        Case 4:18-cv-00079-BMM Document 19 Filed 04/01/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

L & T ENTERPRISES, LLC, dba                         CV 18-79-GF-BMM
GOLDEN SPIKE; and TAMMY WALTERS,

             Plaintiffs,
                                            ORDER FOR DISMISSAL WITH
      vs.                                          PREJUDICE

WHITE PINE INSURANCE
COMPANY; REZATTO GROUP;
CONIFER HOLDINGS INC.;
CONIFER INSURANCE COMPANY;
TONY CRYLEN; and DOES 1
THROUGH 5,

             Defendants.

              ____________________________________________

      Upon stipulation of the parties, and for good cause appearing

      IT IS HEREBY ORDERED that the above-captioned civil cause be, and

hereby is, dismissed with prejudice as fully settled upon its merits. Each party

shall be responsible for its own costs and attorneys’ fees.

      DATED this 1st day of April, 2019.
